Citation Nr: 0840476	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to November 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The appeal was remanded for additional 
development in January 2007.  The veteran attended a hearing 
before the undersigned Veterans Law Judge in September 2008.  
Following that hearing, the veteran submitted additional 
evidence, which was accompanied by a waiver of agency of 
original jurisdiction consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his September 2008 hearing, the veteran contended that he 
was unable to work due to the combination of his mental and 
physical disabilities.  His physical disabilities include 
high blood pressure and a back disorder, which the veteran 
reports interfere with his ability to perform the 
construction work he has done all his life.  At a September 
2007 mental VA examination, the examiner opined that the 
veteran's mental symptoms do not preclude employment, though 
they do interfere with employment functioning.  A VA 
examination is needed to assess whether the veteran's mental 
and physical symptoms together preclude gainful employment.

In the January 2007 remand, the Board ordered VA to obtain a 
mental VA examination which included psychological testing.  
Although an examination was conducted in September 2007, the 
examiner specifically declined to send the veteran for 
psychological testing.  Such testing must be conducted in 
accordance with the Board's remand instructions.  The Board 
errs as a matter of law when it fails to ensure compliance 
with its remand orders, and further remand is mandated if it 
does not.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Schedule the veteran for psychological 
testing.  The entire claims file must be made 
available to the VA examiner.  Pertinent 
documents should be reviewed.  The examiner 
should prepare an addendum to the September 
2007 VA examination and should state whether 
PTSD at least as likely as not had its onset 
in service or was aggravated beyond the 
natural progression of the disease in 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

2.  When the above is complete, schedule the 
veteran for a general VA examination to 
address his employability.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed.  The examiner should conduct a 
complete history and physical.  The examiner 
should state whether at least as likely as 
not the veteran is precluded from 
substantially gainful employment by (a) his 
back disorder, (b) his high blood pressure, 
(c) his mental disorder, (d) any other 
disorder, and (e) a combination of mental or 
physical disorders.  In reaching a 
conclusion, the examiner should address the 
veteran's education and work history.

3.  After completing the above action, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

